Exhibit 10.1
 
 
AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT dated as of April 3, 2012
(this “Amendment”), among VISHAY INTERTECHNOLOGY, INC., (the “Company”), the
INCREMENTAL REVOLVING LENDERS (as defined below) party hereto and JPMorgan Chase
Bank, N.A. (“JPMCB”), in its capacities as Administrative Agent and Issuing
Bank, relating to the CREDIT AGREEMENT dated as of December 1, 2010, as amended
on March 2, 2011, and as further amended on September 8, 2011 (the “Credit
Agreement”), among the Company, the lenders party thereto and JPMCB, as
Administrative Agent.
 
A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Company, and have agreed to extend credit to the Company, in each case pursuant
to the terms and subject to the conditions set forth therein.  Capitalized terms
used but not otherwise defined herein have the meanings assigned to them in the
Credit Agreement.
 
B. The Company has requested that pursuant to Section 2.21 of the Credit
Agreement, the Incremental Revolving Lenders provide Incremental Commitments to
the Company in an aggregate principal amount of $78,000,000.
 
C. Subject to the terms and conditions set forth herein, each Person party
hereto whose name is set forth on Schedule I hereto (each such Person, an
“Incremental Revolving Lender”) has agreed to provide an Incremental Commitment
to the Company in the amount set forth opposite its name on such Schedule (such
commitments, the “Incremental Revolving Commitments”).
 
D. This Amendment is an Incremental Facility Agreement entered into pursuant to
Section 2.21 of the Credit Agreement to provide for the Incremental Commitments
referred to above.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
 
SECTION 1. Incremental Revolving Commitment.  (a)  Subject to the terms and
conditions set forth herein, on the Amendment Effective Date (as defined below),
the Incremental Revolving Commitments of each Incremental Revolving Lender,
which shall terminate on the Maturity Date applicable to the Commitments
outstanding under the Credit Agreement immediately prior to the Amendment
Effective Date (the “Existing Commitments”) and have terms identical to the
terms of the Existing Commitments (including with respect to the Applicable Rate
that will apply to ABR Loans, Eurocurrency Loans and facility fees relating to
such Incremental Revolving Commitments), shall become effective.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Subject to the terms and conditions set forth herein, pursuant to
Section 2.21 of the Credit Agreement, effective as of the Amendment Effective
Date, for all purposes of the Loan Documents, (i) the Incremental Revolving
Commitments shall constitute “Commitments” and “Incremental Commitments” under
the Credit Agreement and shall be deemed to constitute the same class of
Commitments as the Existing Commitments, (ii) Loans made pursuant to the
Incremental Revolving Commitments contemplated hereby shall constitute
“Revolving Loans” and “Loans” under the Credit Agreement and shall be deemed to
constitute the same class of Loans as any Loans made pursuant to the Existing
Commitments and (iii) each Incremental Revolving Lender shall be (or in the case
of any Incremental Revolving Lender with an Existing Commitment, continue to be)
a “Revolving Lender” and a “Lender” under the Credit Agreement and shall have
all the rights and obligations of a Lender holding a Commitment under the Credit
Agreement.
 
(c) The provisions of Section 2.21(e) of the Credit Agreement will apply to the
Incremental Commitments and to any ABR Revolving Loans and Eurocurrency
Revolving Loans outstanding on the Amendment Effective Date.  Accordingly, on
the Amendment Effective Date, any outstanding ABR Revolving Loans will be
prepaid by the Company or refinanced (subject to satisfaction of applicable
borrowing conditions) with Revolving Loans made by all Revolving Lenders,
including the Incremental Revolving Lenders, in accordance with their Applicable
Percentages, pursuant to the procedures set forth in Section 2.21(e) of the
Credit Agreement.  The Company will, in connection with any such prepayment or
refinancing, pay accrued and unpaid interest on the principal amount of any
Revolving Credit Loan that is prepaid.  Any Eurocurrency Revolving Loans
outstanding on the Amendment Effective Date will be repaid or refinanced on the
last day of their then-current Interest Periods (including on the Amendment
Effective Date in the case of any such Interest Periods ending on such date) and
will be subject to the provisions of Section 2.21(e) with respect to earlier
purchases of participations by Incremental Revolving Lenders in the case of
occurrence of any Event of Default.
 
(d) JPMCB, in its capacities as Administrative Agent and Issuing Bank, hereby
consents to this Amendment and confirms that each Incremental Revolving Lender
not already a Lender under the Credit Agreement is satisfactory to it.
 
SECTION 2. Amendment of the Credit Agreement.  On the Amendment Effective Date,
the Credit Agreement is hereby amended by replacing Schedule 2.01 thereof with
the Schedule of the same designation attached as Exhibit A hereto.
 
SECTION 3. Fees.  The fees payable pursuant to Section 2.11(a) and (b) of the
Credit Agreement for the account of the Revolving Lenders shall be calculated so
as to take into account the increase in the Aggregate Commitments, the addition
of Incremental Revolving Lenders, any prepayments or refinancing of outstanding
Loans and the reallocation of participations in any outstanding Letters of
Credit, in each case on the Amendment Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4. Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, the Company represents and warrants to each of the
Incremental Revolving Lenders, the Administrative Agent and the Issuing Bank
that:
 
(a) This Amendment has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
 
(b) On the Amendment Effective Date, and after giving effect to this Amendment
and the transactions contemplated hereby to occur on such date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct, in the case of
the representations and warranties qualified as to materiality, in all respect
and, otherwise, in all material respects as though made on and as of the
Amendment Effective Date, except any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty is true and correct on and as of such prior date and (ii) no Event of
Default or Default has occurred and is continuing.
 
SECTION 5. Conditions.  This Amendment shall become effective as of the first
date prior to April 12, 2012 (the “Amendment Effective Date”) on which each of
the following conditions is satisfied:
 
(a) the Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Amendment signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Amendment;
 
(b) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Incremental Revolving Lenders and
the Issuing Bank and dated the Amendment Effective Date) of Pepper Hamilton LLP,
counsel for the Company, covering such matters relating to the Loan Parties,
this Amendment, the other Loan Documents and the Guarantees and security
interests under the Security Documents (including in relation to the Secured
Obligations attributable to the Incremental Revolving Commitments) as the
Administrative Agent shall reasonably request (and the Company hereby requests
such counsel to deliver such opinions);
 
(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
transactions contemplated hereby and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date,
and the Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the chief executive officer or the chief
financial officer of the Company, confirming compliance with such conditions;
 
(e) on the Amendment Effective Date and immediately after giving effect to any
Borrowings and/or repayments of Revolving Loans and other extensions of credit
on such date and the use of proceeds of any such Borrowings, the Company shall
be in compliance with the covenants set forth in Section 6.12 and Section 6.13
of the Credit Agreement on a pro forma basis in accordance with Section 1.04(b)
of the Credit Agreement, and the Administrative Agent shall have received a
certificate dated the Amendment Effective Date and executed by a Financial
Officer of the Company to such effect, together with reasonably detailed
calculations demonstrating such compliance;
 
(f) the Company shall have made the prepayments of Loans and payments of accrued
interest on Loans, if any, required to be made on the Amendment Effective Date
by Section 1(c) hereof, and shall, to the extent invoiced, have made any
payments required by Section 2.15 of the Credit Agreement in connection
therewith;
 
(g) each Loan Party shall have executed and delivered to the Administrative
Agent a written instrument reasonably satisfactory to the Administrative Agent
pursuant to which it confirms that it consents to this Amendment and the
Incremental Commitments provided for herein and that the Security Documents to
which it is party will continue to apply in respect of the Credit Agreement, as
amended hereby, and the obligations of such Loan Party;
 
(h) the Administrative Agent shall have received, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company under the Credit Agreement or under Section 6 hereof; and
 
(i) The Incremental Revolving Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including the
USA PATRIOT Act.
 
The Administrative Agent shall notify the Company and the Incremental Revolving
Lenders of the Amendment Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Incremental
Revolving Lenders to provide the Incremental Revolving Commitments hereunder
shall not become effective unless each of the foregoing conditions shall have
been satisfied at or prior to 5:00 p.m., New York City time, on April 12, 2012.
 
SECTION 6. Expenses.  The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7. Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Bank or the Administrative Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein.  After the Amendment
Effective Date, any reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference to
the Credit Agreement, “thereunder”, “thereof”, “therein” or words of like import
in any other Loan Document, shall be deemed a reference to the Credit Agreement
as modified hereby.  This Amendment shall constitute an Incremental Facility
Agreement entered into pursuant to Section 2.21 of the Credit Agreement and a
“Loan Document” for all purposes of the Credit Agreement as amended hereby and
the other Loan Documents.
 
SECTION 8. Post-Effectiveness Matters.  As soon as practicable, and in any event
within 45 days after the Amendment Effective Date, the Company and each other
Loan Party shall (i) deliver such amendments to, or reaffirmations of, Foreign
Pledge Agreements, and effect such filings or registrations with respect to
Foreign Pledge Agreements, as may be necessary to ensure that the Secured
Obligations attributable to the Incremental Revolving Commitments are secured
under each Foreign Pledge Agreement to the same extent as the other Secured
Obligations and (ii) deliver or cause to be delivered to the Administrative
Agent such documents, legal opinions of foreign counsel of the type referred to
in Section 5(b) above or such other advice of foreign counsel reasonably
acceptable to the Administrative Agent as the Administrative Agent may
reasonably request to confirm the foregoing; provided that the Company shall
have not less than 30 days to comply with any such request made by the
Administrative Agent pursuant to clause (i) or (ii) above.
 
SECTION 9. APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 10. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.  Delivery of an executed
signature page to this Amendment by facsimile or electronic transmission shall
be effective as delivery of a manually signed counterpart of this Amendment.
 
SECTION 11. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 


VISHAY INTERTECHNOLOGY, INC.,
by
    /s/ Lori Lipcaman  
Name: Lori Lipcaman
 
Title:  Executive Vice President and
             Chief Financial Officer



 

 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank,
by
   /s/ Peter M. Killea  
Name:  Peter M. Killea
 
Title:   Sr. Vice President



 

 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT DATED AS OF
APRIL 3, 2012, RELATING TO THE VISHAY INTERTECHNOLOGY, INC. CREDIT AGREEMENT
 


 
Name of Incremental Revolving Lender: UniCredit Bank AG, New York Branch
 
by
    /s/  
Name:
 
Title:



 
 
by
   /s/  
Name:
 
Title:



 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT DATED AS OF
APRIL 3, 2012, RELATING TO THE VISHAY INTERTECHNOLOGY, INC. CREDIT AGREEMENT
 


 
Name of Incremental Revolving Lender: HSBC Bank USA, N.A.
 
by
    /s/  
Name:
 
Title: 



 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT DATED AS OF
APRIL 3, 2012, RELATING TO THE VISHAY INTERTECHNOLOGY, INC. CREDIT AGREEMENT
 


 
Name of Incremental Revolving Lender: COMERICA BANK
 
by
    /s/  
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT DATED AS OF
APRIL 3, 2012, RELATING TO THE VISHAY INTERTECHNOLOGY, INC. CREDIT AGREEMENT
 


 
Name of Incremental Revolving Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
by
    /s/  
Name:
 
Title:

 

 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 3 AND INCREMENTAL FACILITY AGREEMENT DATED AS OF
APRIL 3, 2012, RELATING TO THE VISHAY INTERTECHNOLOGY, INC. CREDIT AGREEMENT
 


 
Name of Incremental Revolving Lender: KBC BANK NV
 
by
    /s/  
Name:
 
Title:



 
 
by
   /s/  
Name:
 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule I

Incremental Revolving
 
Commitments
 
Name
 
Incremental Commitment
 
UniCredit Bank AG
  $ 37,500,000.00  
HSBC Bank USA, N.A.
  $ 12,500,000.00  
J.P. Morgan Chase Bank, N.A.
  $ 9,000,000.00  
Comerica Bank
  $ 9,000,000.00  
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 5,000,000.00  
KBC Bank N.V
  $ 5,000,000.00  
 
Total
  $  78,000,000.00  



 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A

Schedule 2.01
Commitments


Lender
 
Commitment
 
J.P. Morgan Chase Bank, N.A.
  $ 75,000,000.00  
Comerica Bank
  $ 75,000,000.00  
Bank Leumi USA
  $ 66,000,000.00  
HSBC Bank USA, N.A.
  $ 50,000,000.00  
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 42,500,000.00  
Bank Hapoalim B.M.
  $ 37,500,000.00  
RBS Citizens, N.A.
  $ 37,500,000.00  
UniCredit Bank AG
  $ 37,500,000.00  
Sovereign Bank
  $ 33,000,000.00  
TD Bank, N.A.
  $ 33,000,000.00  
KBC Bank N.V.
  $ 28,000,000.00  
Intesa Sanpaolo S.p.A
  $ 13,000,000.00  



 